Sullivan, J. (dissenting).
Although the majority opinion represents a thorough and articulate analysis of the issues confronting us and of the guiding principles, I believe that we are bound by the decision in Howard v Lecher (42 NY2d 109). Accordingly, I would reverse and dismiss the first nine causes of action in complaint number two, which, in essence, seek to recover for the parents’ mental anguish incidental to the birth of a deformed child. In Howard (p 113), majority opinion dictum that a parent could not recover for psychic injury resulting from "a case in which the doctor, in delivering the infant from the mother’s womb, committed an act of negligence causing frightful injuries to the child, but in no manner physically injuring the parent”, seems to present a situation so similar to the instant case as to be virtually indistinguishable. Were we not, in my view, foreclosed by Howard, I would affirm, at least as to the mother, on the ground that the defendants owed her a duty which was breached in the administration of a dangerous drug purportedly designed to prevent a miscarriage. (See Johnson v State of New York, 37 NY2d 378.)
Kupferman, J. P., and Lane, J., concur with Fein, J.; Sandler, J., concurs in result only; Sullivan, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on November 13, 1978, modified, on the law, to the extent only of *279granting the motion to dismiss the second cause of action against Squibb on behalf of the father, the seventh cause of action against the doctor and the hospital on behalf of the father, and so much of the third, fourth and fifth causes of action as are pleaded on behalf of the father against Squibb and Dr. Maffucci, and otherwise affirmed, without costs and without disbursements.